DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed Nov. 6, 2020 has been entered. Claims 1, 9-10 and 12-24 are pending. Claims 1 and 9 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9-10, and 12-24 are rejected under 35 U.S.C. 103 as obvious over Desbuquois et al. (US 2007/0202230 A1; Aug. 30, 2007).
Regarding claim 1, Desbuquois discloses a bread improver comprising an enzyme composition comprising a maltogenic exoamylase, an oxidant that can be ascorbic acid, a pregelatinized wheat flour, and malted wheat flour ([0062]-[0072]). Desbuquois further teaches that the enzyme composition can have amyloglucosidase, alpha amylase, and xylanase in addition to maltogenic exoamylase ([0048], [0067], [0086], and [0087]).

Desbuquois further teaches that ascorbic acid is present in the bread improver in an amount of 0.0120 baker’s percentage ([0086] and [0087]), which is 120 ppm and thus falls within the claimed range of 50 to 300 ppm. 
Desbuquois teaches that pregelatinzied wheat flour is present in the bread improver in an amount of 2 baker’s percentage ([0087]), thus falling within the claimed range of 0.1 to 4 baker’s %
Desbuquois additionally teaches that malted wheat flour is present in the bread improver in an amount of 0.30 baker’s percentage ([0086]), thus falling within the claimed range of 0.05 to 0.5 baker’s %. 
As stated above, Desbuquois discloses the bread improver comprising an enzyme preparation and further teaches the claimed amount of alpha amylase, but fails to specifically teach the claimed amounts of maltogenic exoamylase, amyglucosidase and xylanase. 
However, based upon what is taught by Desbuquois, it would have been obvious to one of ordinary skill in the art to vary the amount of enzymes in the bread improver depending on the desired amount of sugars taking part in the Maillard reactions ([0044]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions 
While Desbuquois discloses that the bread improver is for use in making a baked bread that has been frozen while the instant claims require unfrozen precooked bread, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the bread improver of the prior art is capable of being used in a precooked bread product that has been stored without freezing and therefore such intended use does not result in a structural difference over the bread improver as taught by the prior art. 
Alternatively, it would have been obvious to omit freezing the precooked bread if such step is not needed for a longer storage of the bread product. It is well known in the art that freezing will increase the shelf life of the bread product and therefore if a longer shelf life is not needed, freezing can be avoided. As stated in MPEP 2144.04 II A: Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
With respect to the enzyme composition “consisting of” the claimed enzymes, the examiner notes that the entire claimed language does not preclude additional enzymes from being used. The entire claim is open ended through the use of comprising, therefore allowing additional enzymes to be present. The claim merely states that the enzyme composition consists of the four claimed enzymes and does not state that there are no other enzymes within the composition. The claim is to a bread improver product, which is simply a mixture of all the claimed ingredients together, which can include additional enzymes. As Desbuquois discloses that the claimed enzymes are known in the art to be used in a bread product, Desbuquois is considered to meet the claimed enzyme composition. 
Regarding claim 9, Desbuquois further teaches that the precooked bread is prepared with ingredients comprising the improver as stated in claim 1 in addition to 
As stated above with respect to claim 1, Desbuquois discloses a bread improver comprising an enzyme composition comprising a maltogenic exoamylase, an oxidant that can be ascorbic acid, a pregelatinized wheat flour, and malted wheat flour ([0062]-[0072]). Desbuquois further teaches that the enzyme composition can have amyloglucosidase, alpha amylase, and xylanase in addition to maltogenic exoamylase ([0048], [0067], [0086], and [0087]).
With respect to the amount of each ingredient in the bread improver, Desbuquois discloses that alpha-amylases can be present in an amount of 0.0018-0.0020 baker’s percentage ([0086]-[0087]), which is 18 to 20 ppm and falls within the claimed range of 1 to 20 ppm.  
Desbuquois further teaches that ascorbic acid is present in the bread improver in an amount of 0.0120 baker’s percentage ([0086] and [0087]), which is 120 ppm and thus falls within the claimed range of 50 to 300 ppm. 
Desbuquois teaches that pregelatinzied wheat flour is present in the bread improver in an amount of 2 baker’s percentage ([0087]), thus falling within the claimed range of 0.1 to 4 baker’s %
Desbuquois additionally teaches that malted wheat flour is present in the bread improver in an amount of 0.30 baker’s percentage ([0086]), thus falling within the claimed range of 0.05 to 0.5 baker’s %. 
As stated above, Desbuquois discloses the bread improver comprising an enzyme preparation and further teaches the claimed amount of alpha amylase, but fails 
However, based upon what is taught by Desbuquois, it would have been obvious to one of ordinary skill in the art to vary the amount of enzymes in the bread improver depending on the desired amount of sugars taking part in the Maillard reactions ([0044]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
While Desbuquois discloses that the bread improver is for use in making a baked bread that has been frozen while the instant claims require unfrozen precooked bread, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the bread improver of the prior art is capable of being used in a precooked bread product that has been stored without freezing and therefore such intended use does not result in a structural difference over the bread improver as taught by the prior art. 
Alternatively, it would have been obvious to omit freezing the precooked bread if such step is not needed for a longer storage of the bread product. It is well known in the Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
With respect to the enzyme composition “consisting of” the claimed enzymes, the examiner notes that the entire claimed language does not preclude additional enzymes from being used. The entire claim is open ended through the use of comprising, therefore allowing additional enzymes to be present. The claim merely states that the enzyme composition consists of the four claimed enzymes and does not state that there 
Regarding claim 10, the bread product of Desbuquois further comprises at least one sugar that takes part in the Maillard reaction in an amount exceeding that which is fermented by the yeast before precooking but sufficient to give color to the crust ([0029], at least one food-grade stabilizing agent that can be a gum ([0026] and [0040]), and at least one emulsifier ([0047] and [0049]). Desbuquois discloses that the at least one sugar taking part in the Maillard reaction can be whey, lactose, glucose, galactose, sucrose, or fructose ([0034]).
Regarding claim 12, Desbuquois discloses a method of making a bread product by making a formed, fermented dough ball ready to bake, precooking the dough ball in an oven until its crumb has set and a colored crust has formed, freezing (e.g. cooling) and storing the precooked dough ball, and final baking the precooked dough ball in an oven at a temperature between 200C and 260C for a time of 5 minutes or less ([0014]), thus falling within the claimed temperature range of 200 to 260C and a claimed time of less than 10 minutes.
Regarding claim 13, Desbuquois discloses final baking the precooked dough ball in an oven at a temperature between 200C and 260C ([0014]), thus overlapping the claimed range of 200 to 220 C.  In the case where the claimed ranges “overlap or lie prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 14, Desbuquois further teaches that final baking is carried out in an oven and the injection of steam in an optional component ([0012]). Therefore, Desbuquois discloses that the final baking can be carried out without steam injection.
Regarding claim 15, Desbuquois discloses that precooking is carried out at a temperature between 220 and 260 C ([0016]), thus falling within the claimed range of 220 to 280C. 
Regarding claim 16, Desbuquois discloses precooking the dough ball in an oven until its crumb has set and a colored crust has formed, which is same as applicant, but fails to specifically disclose the internal temperature of the precooked dough ball at the end of precooking.
However, as both the prior art and the instant invention precook at the same temperature for a time sufficient to allow the crumb to set and a color crust to form, it would have been obvious to one of ordinary skill in the art to vary the amount of precooking time to result in a desired internal temperature of 95C or greater. Doing so would ensure the dough ball is precooked to a desired temperature so as to allow the crumb to set and a color crust to form.
Regarding claims 17 and 19, Desbuquois further teaches that the precooked bread is rapidly cooled until its core temperature of -12C or less, thus falling within the claimed range of less than or equal to 30C as in claim 17 or 40C as in claim 19. 
With respect to the storage conditions, at a positive low temperature or at room temperature, the examiner notes that Desbuquois teaches freezing the bread for Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Regarding claims 18 and 20, Desbuquois discloses that the precooked bread product is frozen and stored for several weeks or more ([0020]), while the instant claims 
However, as stated above with respect to claim 1 it would have been obvious to one of ordinary skill in the art to eliminate the freezing step if desired. The bread improver taught by Desbuquois is the same as claimed. It is well known in the art that freezing extends the shelf life of a product, especially as Desbuquois discloses that the precooked bread can be stored for a period of several weeks. Eliminating the freezing step will shorten the shelf life of the precooked bread to less than several weeks. 
Further the storage conditions will greatly affect the shelf life of the precooked bread product. A lower temperature will extend the shelf life versus a higher temperature. Therefore, it would have been obvious to one of ordinary skill in the art to vary the storage conditions of the precooked bread product to result in a desired shelf life. 
Regarding claim 21, Desbuquois discloses that the baked product can be all types of bread, included milk bread ([0077]). Desbuquois discloses that the weight of the bread is from 30 g to 2 kg ([0077]), which is the same range as claimed. 
Regarding claim 22, Desbuquois discloses making a dough ball as stated in claim 12 and further teaches that the dough is prepared with ingredients comprising the improver as stated in claim 1 in addition to flour, salt, water and baker’s yeast ([0023], [0085]-[0087]).
Regarding claim 23, Desbuquois discloses that the final baking step is carried out in an oven for a time of 5 minutes ([0014]), thus falling within the claimed time of 3 to 7 minutes.
Regarding claim 24, Desbuquois discloses that precooking is carried out at a temperature between 220 and 260 C ([0016]), thus overlapping the claimed range of 210 to 250C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Response to Declaration
The Declaration under 37 CFR 1.132 filed Nov. 6, 2020 is insufficient to overcome the rejection of claims 1, 9-10 and 12-24 based upon the 103 rejection over Desbuquois as set forth in the last Office action.
Applicant has presented data regarding different tests for different amounts of the claimed ingredients to show the synergistic effect of using the specific combination and amounts of the claimed ingredients. 
These results are not found persuasive as they are not commensurate in scope with the claims. Applicant is trying to establish criticality for the claimed ranges, specifically for the claimed amounts of enzymes used in the enzyme composition, however, in order to establish criticality of a claimed range, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
The data presented by applicant appears to show results with the enzymes at a concentration above the claimed range, but there are not results for the enzymes at concentrations below the claimed range. Therefore, the showing of unexpected results is not commensurate in scope with the claims as they do not show that they occur over the entire claimed range. 

For the reasons stated above, the Declaration is not sufficient to overcome the 103 rejection as set forth above. 



	


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant further argues on pages 7-8 that the precooked dough of Desbuquois is always frozen for storage while the instant invention does not include freezing.

Alternatively, it would have been obvious to omit freezing the precooked bread if such step is not needed for a longer storage of the bread product. It is well known in the art that freezing will increase the shelf life of the bread product and therefore if a longer shelf life is not needed, freezing can be avoided.
Regarding the claims directed towards storage the precooked bread at a temperature above freezing, the examiner notes, as stated above in the rejection that it is obvious to vary the temperature for storage as it is well known in the art that the temperature for storage will affect the shelf life of the precooked bread. Applicant has not established criticality for the storage temperature and therefore the claimed storage temperature is merely an obvious variant over the prior art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the 
Applicant’s arguments that if one of ordinary skill in the art were to omit the freezing step in Desbuquois, near imminent use of the precooked dough is needed to ensure a quality bread or risk spoilage. This is not found persuasive it is well understood and expected that omitting a freezing step reduces the time for storing the bread product before using. Therefore, it is obvious to one of ordinary skill in the art to vary the shelf life of the bread product by varying the storage conditions for the bread product. There is nothing unexpected regarding omitting a freezing step. 
Applicant further argues on pages 8-9 that the prior art is silent regarding the specific combination of all claimed components in the claimed amounts as they are described on several pages and no suggestion is made about the specific combination of the seven components of the instant invention. 
This is not found persuasive as a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught 
The entire disclose of the prior art teaches that the bread improver can have the claimed components and therefore Desbuquois meets the claimed limitations. 
With respect to the specific amounts, Desbuquois discloses that alpha-amylases can be present in an amount of 0.0018-0.0020 baker’s percentage ([0086]-[0087]), which is 18 to 20 ppm and falls within the claimed range of 1 to 20 ppm.  
Desbuquois further teaches that ascorbic acid is present in the bread improver in an amount of 0.0120 baker’s percentage ([0086] and [0087]), which is 120 ppm and thus falls within the claimed range of 50 to 300 ppm. 
Desbuquois teaches that pregelatinzied wheat flour is present in the bread improver in an amount of 2 baker’s percentage ([0087]), thus falling within the claimed range of 0.1 to 4 baker’s %
Desbuquois additionally teaches that malted wheat flour is present in the bread improver in an amount of 0.30 baker’s percentage ([0086]), thus falling within the claimed range of 0.05 to 0.5 baker’s %. 
As stated above, Desbuquois discloses the bread improver comprising an enzyme preparation and further teaches the claimed amount of alpha amylase, but fails to specifically teach the claimed amounts of maltogenic exoamylase, amyglucosidase and xylanase. 
However, based upon what is taught by Desbuquois, it would have been obvious to one of ordinary skill in the art to vary the amount of enzymes in the bread improver depending on the desired amount of sugars taking part in the Maillard reactions 
Applicant further argues on pages 9-16 that the prior art fails to teach the specific claimed ingredients and amounts. Applicant states that the claimed combination produces unexpected results as the claimed enzyme composition creates a synergistic effect with the rest of the ingredients to result in a bread product having extended shelf life without freezing. 
This is not found persuasive for all the reasons stated above in the response to the Declaration. Applicant has presented data regarding different tests for different amounts of the claimed ingredients to show the synergistic effect of using the specific combination and amounts of the claimed ingredients. 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
The data presented by applicant appears to show results with the enzymes at a concentration above the claimed range, but there are not results for the enzymes at concentrations below the claimed range. Therefore, the showing of unexpected results is not commensurate in scope with the claims as they do not show that they occur over the entire claimed range. 
Further, applicant asserts that the unexpected synergistic effect occurs due to the specific enzyme combination with the other claimed ingredients, however, the examiner notes that the entire claimed language does not preclude additional enzymes from being used. The entire claim is open ended through the use of comprising, therefore allowing additional enzymes to be present. The claim merely states that the enzyme composition consists of the four claimed enzymes and does not state that there are no other enzymes within the composition. The claim is to a bread improver product, which is simply a mixture of all the claimed ingredients together, which can include additional enzymes. Therefore, the assertion of unexpected results regarding the claimed enzymes is not commensurate in scope with the claims as the claims allow for additional enzymes to be present in the composition. 




Conclusion

No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Stephanie Cox
/S.A.C/Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                                                                              /AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791